DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 10/22/2020 have been entered and considered.
Claims 1-20 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/22/2020, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paik et al (U.S.P.N. 10/176,408 B2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paik et al (“Paik” hereinafter, U.S.P.N. 10, 176,408 B2).
As per claim 1, Paik disclose a method for improving image analysis and annotation (abstract), the method comprising: receiving, by a computing device (system 100, figure 1), an image from an imaging device, wherein the image is a medical image (column 11, lines 65-67 and column 12, lines 1-3, column 18, lines 9-10, MR imaging or CT imaging, also see table 2 at column 15); detecting, by the computing device, one or more potential indicators of disease in the image using a Computer Aided Detection algorithm (column 17, lines 60-67 and columns 18-19, computer aided for detecting/segmenting vessel structure, also see numeral 340 in figure 3); determining, by the computing device, a disease probability map (column 14, lines 54-55, probability map for delineated components) having areas of potential disease in the image using an artificial intelligence algorithm, wherein the artificial intelligence algorithm is a deep learning algorithm (column 5, lines 5-9 machining learning algorithm and column 10, line 43 deep learning algorithm may be employed to generate probability map based on pixel/voxel/region of the interest/target) that detects one or more salient (image pixels/voxels or region or sub-regions of interest) in the image and generates the disease probability map; determining, by the computing device, a positive correlation between the determined areas of potential disease in the image and the one or more potential indicators of disease for the image, wherein the positive correlation is determined when the one or more potential indicators of the disease is within the disease probability map (figure 3 numeral 350 with various analytics are displayed against the visualization of segmented region of interest, and see figures 4 and 5, at column 16, lines 6-9, Paik teaches applying thresholds to the measurements to draw possible disease categorical conclusions).

As per claim 3, as explained above, the comparison and analysis between the analytics and the segmented regions of interest are used to determine whether the patient has a disease, the outcome may be positive/negative. 
As per claim 4, Paik at column 22, lines 21-39, different pixels with different probability will be assigned with different colors for different analyte labels.
As per claim 5, as explained above the measurements must meet certain thresholds. Thus if some measurements are not above/below thresholds, additional human review may be required.
As per claim 6, see marking on the segmented region of interest in figure 3.
As per claim 7, see column 4, lines 11-16, the saliency detection algorithm may be intensity vector analysis, image registration and transformation analysis and any other image analysis that requires image features.
As per claim 8, see explanation in claim 1, and the examiner note Paik’s system is a computer-like system, which inherently includes a computer-program production with computer-readable storage medium,
As per claim 9, see explanation in claim 2.
As per claim 10, see explanation in claim 3.
As per claim 11, see explanation in claim 4.
As per claim 12, see explanation in claim 5.
As per claim 13, see explanation in claim 6.
As per claim 14, see explanation in claim 7.
As per claim 15, see explanation in claim 1, and the examiner notes Paik’s system is a computer-like system, which inherently includes a processor and a memory.
As per claim 16, see explanation in claim 2.
As per claim 17, see explanation in claim 3.
As per claim 18, see explanation in claim 4.
As per claim 19, see explanation in claim 5.
As per claim 20, see explanation in claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667